Citation Nr: 9911226	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-32 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.  He died on January [redacted], 1997.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on April 23, 1998.  
A transcript of that hearing has been associated with the 
record on appeal.

The Board remanded this case in July 1998 for additional 
development pursuant to 38 U.S.C.A. § 5103(a) (West 1991).  
The requested development was completed and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1956 to 
August 1958.

2.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas either of the prostate or other organ.  Further, 
there is no evidence of any abnormalities of the heart noted 
in service.
3.  The veteran died in January 1997 due to cardiac arrest 
due to or as a consequence of metastatic prostate cancer.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to his 
cardiovascular system or any cancerous lesions of the 
prostate.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including any medical infirmities he was 
treated for during service.

6.  The veteran was service-connected during his lifetime for 
schizophrenia, rated 100 percent disabling since October 31, 
1990.  The evidence does not reflect that the rating of 100 
percent for schizophrenia should have been effective for ten 
years or more preceding his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  DIC under the provisions of Section 1318, Title 38, 
United States Code, is not warranted.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran expired on January [redacted], 1997; the immediate 
cause of death, as noted on the Certificate of Death was cardiac 
arrest due to or as a consequence of metastatic prostate 
cancer.  There were no conditions listed as being due to or 
the consequence of the prostate cancer.  The veteran died at 
the Community Hospital, Tallahassee, Alabama.  Terminal 
hospital reports from that facility reflect that the 
appellant had end-stage metastatic cancer.

Medical records in the file indicate that the veteran was 
first treated and diagnosed with prostate cancer in 1986, 
with metastasis of the cancer following soon thereafter.  
Service personnel records in the file reflect that the 
veteran had active service in a peacetime era, specifically, 
from August 1956 to August 1958.  His service medical records 
are entirely negative for complaints, treatment or diagnosis 
of any carcinomas of the prostate.  There is also no evidence 
of any abnormalities of the heart noted in service.  The 
appellant was treated for a schizophrenic reaction in 1957 
while in service, and since 1960 he was service-connected for 
paranoid schizophrenia.  He had no other service-connected 
disabilities.  His medical records post dating service 
reflect over 50 hospitalizations for treatment of his 
paranoid schizophrenia between 1960 and 1996.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  As 
detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of cancer in his prostate many years 
after service.  Moreover, as the medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the heart in service, or 
which shows an etiological relationship between the cardiac 
arrest that was the direct cause of his death and any 
incident or event from his service, service connection is not 
warranted for this condition.  In addition, although alleged, 
there is no competent medical evidence which reflects that 
the veteran's service-connected psychiatric disorder 
aggravated his cancer condition or in way contributed to its 
onset and related medical problems, to include the heart 
attack which directly caused his death in January 1997.  In 
summary, no medical evidence of record links the cause of his 
death as listed on his death certificate to any event or 
etiology of service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided, medical evidence already of record supports 
claim on the nexus question).
Moreover, application of the pertinent legal authority does 
not permit the grant of service connection for the veteran's 
prostate cancer on a presumptive basis since it is not shown 
that a malignant tumor in the prostate became manifest within 
one year after service, in this case, by August 1959.  38 
C.F.R. §§ 3.307, 3.309 (1998).

The appellant's assertions of medical causation concerning 
the circumstances of her husband's death are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91 (1993); Espiritu, 2 Vet. App. 492 (1992).  
Consequently, the claim is not well grounded.  Caluza, 7 Vet. 
App. 498, 506 (1995).
Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  As detailed above, the facts in this case make 
clear that the veteran's diagnosed prostate cancer is not 
shown to be related to service, and are not entitled to 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
As alluded above, the Board remanded this case in July 1998 
under 38 U.S.C.A. § 5103(a) as the file indicated that 
additional medical records were available.  Development to 
that end was fully accomplished by the RO.  Nothing in the 
record suggests the existence of any additional evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that has 
not already been associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.

II.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318

In pertinent part, section 1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

In Green v. Brown, 10 Vet. App. 111, 118 (1997), the United 
States Court of Appeals for Veterans Claims (the Court) 
interpreted section 1318(b) and its implementing regulation, 
38 C.F.R. § 3.22(a), as allowing a survivor ". . .  the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related-issue 
. . .  based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  The Board 
notes that section 1318 was amended in 1982 by adding the 
words "or entitled to receive"; on this point, the Court 
stated in Green, 10 Vet. App. at 119, "[u]nder the amended 
section, the spouse of a veteran who would have been entitled 
to have been in receipt of a 100% service-connected rating 
(including a TDIU rating) for 10 or more consecutive years 
immediately preceding the veteran's death was made eligible 
for section 1318 DIC."

Review of the file discloses that the veteran was rated 100 
percent disabled for his service-connected schizophrenia 
disorder effective from October 31, 1990, the date of one of 
his many hospital admissions (over 50), pursuant to the 
Board's grant of that rating by decision in August 1994, and 
the RO implementation of such grant and assignment of the 
aforementioned effective date by rating decision in September 
1994.  Based on the facts found, the RO concluded that the 
veteran's hospitalization beginning on October 31, 1990, for 
an acute exacerbation of his psychotic symptoms was the 
proper effective date for the award of the 100 percent 
rating.  See 38 C.F.R. § 3.400(o) (1998).

Prior to the Board's decision of August 1994, a 50 percent 
rating for the veteran's schizophrenia had been in effect 
since October 17, 1986.  Other than the award of Paragraph 29 
benefits for numerous hospitalizations, a rating of 30 
percent for this disability had been in effect since February 
19, 1960.

In the case at bar, the appellant would have to show that the 
veteran's schizophrenia should have been rated 100 percent 
disabling since approximately January 1987, ten years prior 
to his death.  The preponderance of the evidence is against 
this claim.  As alluded to above, between October 1986 and 
October 1990, the veteran's condition was rated 50 percent 
disabling for "considerable" impairment of social and 
industrial adaptability under the rating criteria then in 
effect.  See 38 C.F.R. § 4.132 (1990).  A 100 percent rating 
would require that the evidence show that the veteran had 
active psychotic manifestations of his schizophrenia of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadpatability.  Ibid.

The medical evidence in the file reflects that the veteran 
was hospitalized between January 9-16, 1987, but other than 
an acute exacerbation of his condition in November 1985 
(which upon discharge it was noted that he was competent and 
employable on a part-time basis after a month's 
convalescence), this hospitalization was essentially no 
different than all of his prior hospitalizations dating back 
to 1960 for symptoms of nervousness, feeling anxious, tense, 
depressed, suffering from poor sleep, hearing voices, and 
consuming alcohol to excess.  However, in the opinion of the 
Board, none of these reports demonstrated a pattern of active 
psychotic manifestations of his schizophrenia of such extent, 
severity, depth, persistence or bizarreness so as to produce 
total impairment.  During this entire period beginning with 
the January 1987 admission, the record showed that the 
veteran was married and living at home with his wife, the 
appellant in this case, and their children.  Moreover, 
although the reports indicated that he was unemployable, the 
file indicated that he had been essentially jobless for most 
of his adult life following service.  Hence, the mere fact 
that he was unemployable in and prior to January 1987 did not 
demonstrate an increased level of impairment caused by his 
service-connected psychiatric disorder.

Accordingly, for the reasons set forth above, the Board 
concludes that entitlement to DIC benefits under section 1318 
benefits is not warranted.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.

DIC under the provisions of 38 U.S.C. § 1318 is not 
established; the appellant's claim for these benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

